Exhibit 10.2
ALLEGHANY CORPORATION
2002 LONG-TERM INCENTIVE PLAN
     1. PURPOSES OF THE PLAN. The purposes of the Alleghany Corporation 2002
Long-Term Incentive Plan (the “Plan”) are to further the long-term growth of
Alleghany Corporation (the “Corporation”), to the benefit of its stockholders,
by providing incentives to the officers and employees of the Corporation and its
subsidiaries who will be largely responsible for such growth, and to assist the
Corporation in attracting and retaining executives of experience and ability on
a basis competitive with industry practices. The Plan permits the Corporation to
provide incentive compensation of the types commonly known as restricted stock,
stock options, stock appreciation rights, performance shares, performance units
and phantom stock, as well as other types of incentive compensation.
     2. ADMINISTRATION OF THE PLAN. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Corporation (the
“Committee”). No member of the Committee, during the one year period prior to
such membership or during such membership, shall be granted or awarded equity
securities pursuant to the Plan or any other plan of the Corporation or any of
its affiliates, except as permitted by Rule 16b-3(c)(2)(i) promulgated under the
Securities Exchange Act of 1934, as amended, as such Rule may be amended from
time to time. Subject to the provisions of the Plan, the Committee shall have
exclusive power to select the employees to participate in the Plan, to determine
the type, size and terms of awards to be made to each participant selected, and
to determine the time or times when awards will be granted. The Committee’s
interpretation of the Plan or of any awards granted thereunder shall be final
and binding on all parties concerned, including the Corporation and any
participant. The Committee shall have authority, subject to the provisions of
the Plan, to establish, adopt and revise such rules, regulations, guidelines,
forms of agreements and instruments relating to the Plan as it may deem
necessary or advisable for the administration of the Plan.
     3. PARTICIPATION. Participants in the Plan shall be selected by the
Committee from among the employees of the Corporation and its subsidiaries. The
term “employee” shall mean any person (including any officer or director)
employed by the Corporation or a subsidiary on a salaried basis. The term
“subsidiary” shall mean any corporation a majority of the total combined voting
power of whose stock is beneficially owned, directly or indirectly, by the
Corporation. Participants may receive multiple awards under the Plan.
     4. AWARDS.
     (a) Types. Awards under the Plan may include, but need not be limited to,
cash and/or shares of the Corporation’s common stock, $1.00 par value (“Common
Stock”), rights to receive cash and/or shares of Common Stock, and options
(“Options”) to purchase shares of Common Stock, including options intended to
qualify as incentive stock options under section 422 of the Internal Revenue
Code of 1986, as amended, and options not intended so to qualify. The Committee
may also make any other type of award deemed by it to be consistent with the
purposes of the Plan.

 



--------------------------------------------------------------------------------



 



     (b) Certain Qualifying Awards. The Committee, in its sole discretion, may
grant an award to any participant with the intent that such award qualifies as
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code of 1986, as amended (a “Qualifying Award”). The right to receive (or
retain) any award granted as a Qualifying Award (other than an Option) shall be
conditional upon the achievement of performance goals established by the
Committee in writing at the time such award is granted. Such performance goals,
which may vary from participant to participant and award to award, shall be
based upon the attainment of specific amounts of, or increases in, one or more
of the following: revenues, operating income, cash flow, income before income
taxes, net income, earnings per share, net worth, stockholders’ equity, return
on equity or assets or total return to stockholders, whether applicable to the
Corporation or any relevant subsidiary or business unit or entity in which the
Corporation has a significant investment, or any combination thereof as the
Committee may deem appropriate. Prior to the payment of any award granted as a
Qualifying Award, the Committee shall certify in writing that the performance
goals were satisfied. The maximum number of shares of Common Stock with respect
to which Qualifying Awards may be granted to any participant in any calendar
year shall be 100,000 shares of Common Stock, subject to adjustment as provided
in section 7(a) hereof.
     (c) Payment. Payment in respect of an award under the Plan (other than an
Option) shall be made as provided in an award agreement, or if none, then as
soon as practicable following the date that the award vests, but in no event
later than the March 15th following the vesting date; provided, however, that if
the award is a Qualifying Award, then payment shall be made as soon as
practicable following the Committee’s certification that the performance goals
applicable to such award were satisfied, but in no event later than the
March 15th following the date of the certification.
     (d) Vesting, Other Performance Requirements and Forfeiture. In awarding any
Options or any rights to receive cash and/or shares of Common Stock (including
Qualifying Awards), the Committee (i) may specify that the right to exercise
such Options or the right to receive payment of such cash and/or shares of
Common Stock shall be conditional upon the fulfillment of specified conditions,
including, without limitation, completion of specified periods of service in the
employ of the Corporation or its subsidiaries, and the achievement of specified
business and/or personal performance goals, and (ii) may provide for the
forfeiture of all or any portion of any such Options or rights in specified
circumstances. The Committee may also specify by whom and/or in what manner the
accomplishment of any such performance goals shall be determined.
     (e) Agreements. Any award under the Plan may, in the Committee’s
discretion, be evidenced by an agreement, which, subject to the provisions of
the Plan, may contain such terms and conditions as may be approved by the
Committee, and shall be executed by an officer on behalf of the Corporation and
by the recipient of the award.
     5. SHARES OF STOCK SUBJECT TO THE PLAN. Subject to adjustment as provided
in section 7(a) hereof, the number of shares of Common Stock which may be paid
to

2



--------------------------------------------------------------------------------



 



participants under the Plan and/or purchased pursuant to Options granted under
the Plan shall not exceed an aggregate of 700,000 shares. Shares to be delivered
or purchased under the Plan may be either authorized but unissued shares of
Common Stock or shares of Common Stock held by the Corporation as treasury
shares.
     6. OPTIONS.
     (a) Term of Options. The term of any Option shall be determined by the
Committee, but in no event shall any Option be exercisable more than twelve
years after the date on which it was granted.
     (b) Option Price; Fair Market Value. The price (“Option Price”) at which
shares of Common Stock may be purchased pursuant to any Option shall be
determined by the Committee at the time the Option is granted, but in no event
shall the Option Price be less than 100 percent of the Fair Market Value of such
shares on the date the Option is granted. For purposes of the Plan, Fair Market
Value is the mean of the high and low sales prices of the Common Stock on the
relevant date as reported on the stock exchange or market on which the Common
Stock is primarily traded, or, if no sale is made on such date, then Fair Market
Value is the weighted average of the mean of the high and low sales prices of
the Common Stock on the next preceding day and the next succeeding day on which
such sales were made as reported on the stock exchange or market on which the
Common Stock is primarily traded.
     (c) Payment Upon Exercise. Upon exercise of an Option, the Option Price
shall be payable to the Corporation in cash, or, at the discretion of the
Committee, in shares of Common Stock valued at the Fair Market Value thereof on
the date of payment, or in a combination of cash and shares of Common Stock.
     (d) Surrender of Options. The Corporation may, if the Committee so
determines, accept the surrender by a participant, or the personal
representative of a participant, of an Option, in consideration of a payment by
the Corporation equal to the difference obtained by subtracting the aggregate
Option Price from the aggregate Fair Market Value of the Common Stock covered by
the Option on the date of such surrender, such payment to be in cash, or, if the
Committee so provides, in shares of Common Stock valued at Fair Market Value on
the date of such surrender, or partly in shares of Common Stock and partly in
cash.
     (e) Effect of Expiration, Termination or Surrender of Options. If an Option
shall expire or terminate unexercised as to any shares of Common Stock covered
thereby, such shares of Common Stock shall not be deducted from the number
available under section 5 hereof. If an Option shall be surrendered as provided
in section 6(d) hereof, the shares of Common Stock (if any) paid in
consideration of such surrender, but not the shares which had been covered by
the Option, shall be deducted from the number available under section 5 hereof.
     7. DILUTION AND OTHER ADJUSTMENTS.

3



--------------------------------------------------------------------------------



 



     (a) Changes in Capital Structure. In the event of any corporate transaction
involving the Corporation (including, without limitation, any subdivision or
combination or exchange of the outstanding shares of Common Stock, stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, liquidation, reclassification of shares of Common Stock, merger,
consolidation, extraordinary cash distribution, or sale, lease or transfer of
substantially all of the assets of the Corporation), the Board of Directors of
the Corporation shall make such equitable adjustments as it may deem appropriate
in the Plan and the awards thereunder, including, without limitation, an
adjustment in the total number of shares of Common Stock which may thereafter be
delivered or purchased under the Plan and in the maximum number of shares of
Common Stock with respect to which awards may be granted to any participant in
any year under Section 4(b) hereof. Agreements evidencing Options may include
such provisions as the Committee may deem appropriate with respect to the
adjustments to be made to the terms of such Options upon the occurrence of any
of the foregoing events.
     (b) Tender Offers and Exchange Offers. In the event of any tender offer or
exchange offer, by any person other than the Corporation, for shares of Common
Stock, the Committee may make such adjustments in outstanding awards and
authorize such further action as it may deem appropriate to enable the
recipients of outstanding awards to avail themselves of the benefits of such
offer, including, without limitation, acceleration of the exercise date of
outstanding Options so that they become immediately exercisable in whole or in
part, or offering to acquire all or any portion of specified categories of
Options for a price determined pursuant to section 6(d) hereof, or acceleration
of the payment of outstanding awards payable, in whole or in part, in shares of
Common Stock.
     (c) Limits on Discretion to Make Adjustments. Notwithstanding any provision
of this section 7 to the contrary, no adjustment shall be made in any
outstanding Qualifying Awards to the extent that such adjustment would adversely
affect the status of that Qualifying Award as “performance-based compensation”
under Section 162(m) of the Internal Revenue Code of 1986, as amended.
     8. MISCELLANEOUS PROVISIONS.
     (a) Right to Awards. No employee or other person shall have any claim or
right to be granted any award under the Plan.
     (b) Rights as Stockholders. A participant shall have no rights as a holder
of Common Stock by reason of awards under the Plan, unless and until
certificates for shares of Common Stock are issued to the participant.
     (c) No Assurance of Employment. Neither the Plan nor any action taken
thereunder shall be construed as giving any employee any right to be retained in
the employ of the Corporation or any subsidiary.
     (d) Costs and Expenses. All costs and expenses incurred in administering
the Plan shall be borne by the Corporation.

4



--------------------------------------------------------------------------------



 



     (e) Unfunded Plan. The Plan shall be unfunded. The Corporation shall not be
required to establish any special or separate fund nor to make any other
segregation of assets to assure the payment of any award under the Plan.
     (f) Withholding Taxes. The Corporation shall have the right to deduct from
all awards hereunder paid in cash any federal, state, local or foreign taxes
required by law to be withheld with respect to such payments and, with respect
to awards paid in stock, to require the payment (through withholding from the
participant’s salary or otherwise) of any such taxes, but the Committee may make
such arrangements for the payment of such taxes as the Committee in its
discretion shall determine, including payment with shares of Common Stock.
     (g) Limits on Transferability. No awards under the Plan nor any rights or
interests therein shall be pledged, encumbered, or hypothecated to, or in favor
of, or subject to any lien, obligation, or liability of a participant to, any
party, other than the Corporation or any subsidiary, nor shall such awards or
any rights or interests therein be assignable or transferable by the recipient
thereof except, in the event of the recipient’s death, to his designated
beneficiary as hereinafter provided, or by will or the laws of descent and
distribution. During the lifetime of the recipient, awards under the Plan
requiring exercise shall be exercisable only by such recipient or by the
guardian or legal representative of such recipient. Notwithstanding the
foregoing, the Committee may, in its discretion, provide that awards granted
pursuant to the Plan (other than an option granted as an incentive stock option)
be transferable, without consideration, to a participant’s immediate family
members (i.e., children, grandchildren or spouse), to trusts for the benefit of
such immediate family members and to partnerships in which such family members
are the only partners. The Committee may impose such terms and conditions on
such transferability as it may deem appropriate.
     (h) Beneficiary. Any payments on account of awards under the Plan to a
deceased participant shall be paid to such beneficiary as has been designated by
the participant in writing to the Secretary of the Corporation or, in the
absence of such designation, according to the participant’s will or the laws of
descent and distribution.
     (i) Nature of Benefits. Awards under the Plan, and payments made pursuant
thereto, are not a part of salary or base compensation.
     (j) Compliance with Legal Requirements. The obligation of the Corporation
to issue or deliver shares of Common stock upon exercise of Options or otherwise
shall be subject to satisfaction of all applicable legal and securities exchange
requirements, including, without limitation, the provisions of the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended.
The Corporation shall endeavor to satisfy all such requirements in such a manner
as to permit at all times the exercise of all outstanding Options in accordance
with their terms, and to permit the issuance and delivery of shares of Common
Stock whenever provided for by the terms of any award made under the Plan.
     9. AMENDMENT OR TERMINATION OF THE PLAN. The Board of Directors of the
Corporation, without the consent of any participant, may at any time terminate
or from

5



--------------------------------------------------------------------------------



 



time to time amend the Plan in whole or in part; provided, however, that no such
action shall adversely affect any rights or obligations with respect to any
awards theretofore made under the Plan; and provided, further, that no
amendment, without approval of the holders of Common Stock by an affirmative
vote of a majority of the shares of Common Stock voted thereon in person or by
proxy, shall (i) increase the aggregate number of shares subject to the Plan
(other than increases pursuant to section 7 hereof), (ii) extend the period
during which awards may be granted under the Plan, (iii) increase the maximum
term for which Options may be issued under the Plan, (iv) decrease the minimum
Option Price at which Options may be issued under the Plan, or (v) materially
modify the requirements for eligibility to participate in the Plan. With the
consent of the participants affected, the Committee may amend outstanding
agreements evidencing awards under the Plan, and may amend the terms of awards
not evidenced by such agreements, in any manner not inconsistent with the terms
of the Plan.
     10. EFFECTIVE DATE AND TERM OF PLAN. The Plan shall become effective when
approved at a meeting of stockholders by a majority of the voting power of the
Voting Stock (all as defined in the Corporation’s Restated Certificate of
Incorporation) present in person or represented by proxy and entitled to vote at
such meeting. The Plan shall terminate at the close of business on December 31,
2006, unless sooner terminated by action of the Board of Directors of the
Corporation. No award may be granted hereunder after termination of the Plan,
but such termination shall not affect the validity of any award then
outstanding.
     11. LAW GOVERNING. The validity and construction of the Plan and any
agreements entered into thereunder shall be governed by the laws of the State of
New York, but without regard to the conflict laws of the State of New York.
     12. SECTION 409A PROVISION. Notwithstanding any provision of the Plan to
the contrary, if at the time of a participant’s termination of employment
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”)) the participant is a “specified employee,” then any
payments that are required to be made to such participant under the Plan as a
result of the participant’s termination of employment that constitute the
deferral of compensation (within the meaning of Treasury
Regulation Section 1.409A-1(b)) and that would in the absence of this provision
have been paid to the participant within six months and one day of the
participant’s termination of employment (the “Deferred Compensation Payments”)
shall not be paid to the participant at the time herein provided but shall
instead be accumulated and paid to the participant in a lump sum with interest
thereon at a rate equal to the yield per annum on 6-month Treasury bills
(secondary market) on the date the participant terminates employment (as
reported by the Federal Reserve Board) from the date payment would have been
made to the participant under the Plan until the date paid, such payment to be
made on the day after the date that is six (6) months from the date of the
participant’s termination of employment; provided, however, if the participant
dies prior to the expiration of such six (6) month period, payment shall be made
to the participant’s estate as soon as practicable following the participant’s
death. For these purposes, a participant will be a “specified employee” if, on
the date of the participant’s termination of employment, the participant is an
individual who is, under the method of determination adopted by the Committee

6



--------------------------------------------------------------------------------



 



designated as, or within the category of employees deemed to be, a “specified
employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Committee shall determine in its sole
discretion all matters relating to who is a “specified employee” and the
application of and effects of the change in such determination.

7